 

Exhibit 10.1

 

INOGEN, INC.

EMPLOYMENT AND SEVERANCE AGREEMENT

This EMPLOYMENT AND SEVERANCE AGREEMENT (this “Agreement”), is made and
effective as of August 17, 2020 (the “Effective Date”), by and between Inogen,
Inc., a Delaware corporation (the “Company”), and Arron Retterer (the
“Executive”).

WITNESSETH:

WHEREAS, the Company desires to enter into this Agreement embodying the terms of
Executive’s employment from and after the Effective Date and Executive desires
to enter into this Agreement, and to provide the terms of severance benefits
that may be payable upon certain qualifying employment termination events,
subject to the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 below, (iii) any
benefits provided under the Company’s employee benefit plans, subject to the
terms hereof, and (iv) any benefits under policies, if any, upon a termination
of employment, in accordance with the terms contained therein, including,
without limitation, rights with respect to accrued but unused vacation.

(b) “Annual Bonus” shall have the meaning set forth in Section 4(b) below.

(c) “Base Salary” shall mean the salary provided for in Section 4(a) below,
subject to any modification by the Company, under Section 4(a).

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Cause” shall mean (i) Executive’s conviction of any crime (A) constituting
a felony or (B) that has, or could reasonably be expected to result in, an
adverse impact on the performance of Executive’s duties to the Company, or
otherwise has, or could reasonably be expected to result in, an adverse impact
to the business or reputation of the Company; (ii) conduct of Executive, in
connection with his employment, that has, or could reasonably be expected to
result in, material injury to the business or reputation of the Company,
including, without limitation, act(s) of fraud, embezzlement, misappropriation
and breach of fiduciary duty; (iii) any material violation of the operating and
ethics policies of the Company, including, but not limited to those relating to
sexual harassment and the disclosure or misuse of confidential information; (iv)
willful neglect in the performance of Executive’s duties or willful or repeated
failure or refusal to perform such duties; or (v) Executive’s breach of any
material provision of this Agreement, including, without limitation, any
provision of Section 9 or any breach of the Confidentiality Agreement (as
defined below).

(f) “Change of Control” shall mean the occurrence of any of the following events

 

 

Page 1 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection (i), the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change of Control; or

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of our Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change of Control; or

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(g) “Change of Control Period” shall mean, the period beginning on the date
three (3) months prior to, and ending on the date twelve (12) months following,
a Change of Control.

(h) “Change of Control Severance Term” shall mean a twelve (12) month period
following Executive’s termination by the Company without Cause (other than by
reason of death or Disability) or by Executive for Good Reason, provided such
termination occurred within the Change of Control Period, and subject to
Sections 8(h) and 13 below.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 

Page 2 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

(j) “Company” shall have the meaning set forth in the preamble hereto.

(k) “Confidential Information” shall have the meaning set forth in the At-Will
Employment, Confidential Information, Invention Assignment, and Arbitration
Agreement between Executive and the Company (the “Confidentiality Agreement”),
signed prior to or concurrently herewith.

 

(l) “Confidentiality Agreement” shall have the meaning set forth under
subsection (m) above.

(m) “Disability” shall mean any physical or mental disability or infirmity that
prevents the performance (with or without reasonable accommodation) of
Executive’s performance of the essential functions of Executive’s duties for a
period of (i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent or potentiality of Executive’s Disability upon which Executive
and the Company cannot agree shall be determined by a qualified, independent
physician selected by the Company and approved by Executive (which approval
shall not be unreasonably withheld).

(n) “Effective Date” shall have the meaning set forth in the preamble hereto.

(o) “Executive” shall have the meaning set forth in the preamble hereto.

(p) “Good Reason” shall mean, without Executive’s consent, (i) a substantial and
material diminution in Executive’s duties or responsibilities (which shall
exclude any diminution in connection with the change in Executive’s position as
contemplated in Section 3(a) hereof); (ii) a reduction in Base Salary or Annual
Bonus opportunity of 10% or more; or (iii) the failure of the Company to pay any
material compensation when due.

(q) “MIP” shall have the meaning set forth in Section 4(b) below.

(r) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization or other form of
business entity.

(s)“Severance Term” shall mean a twelve (12) month period following Executive’s
termination by the Company without Cause (other than by reason of death or
Disability) or by Executive for Good Reason, and subject to Sections 8(h) and 13
below.

(t) “Term of Employment” shall mean the period specified in Section 2 below.

Section 2. Term of Employment.

Subject to Section 8 below, the Company agrees to employ Executive, and
Executive agrees to serve the Company, on an at-will basis, which means that
either the Company or Executive may terminate Executive’s employment with the
Company at any time and for any or no reason. The period of such at-will
employment under this Agreement is referred to herein as the “Term of
Employment.”

Section 3. Position, Duties and Responsibilities; Place of Performance.

(a) During the Term of Employment, Executive shall serve as the Executive Vice
President of Sales for the Company, together with such other position or
positions consistent with Executive’s title as the Board shall specify from time
to time, and shall have such duties typically associated with such title.

(b) Executive shall devote his full business time, attention, skill and best
efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during the Term of Employment that
(x) conflicts with the interests of the Company, (y) interferes with the proper
and efficient performance of his duties for the Company, or (z) interferes with
the exercise of his judgment in the Company’s best interests. Notwithstanding
the foregoing, nothing herein shall preclude Executive from (i) serving, with
the prior written consent

 

 

Page 3 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

of the CEO, as a member of the board of directors or advisory board (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing his personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii) and (iii)
shall be limited by Executive so as not to materially interfere, individually or
in the aggregate, with the performance of his duties and responsibilities
hereunder or otherwise conflict with the terms of the Confidentiality Agreement
(as defined above).

 

(c) Executive’s principal place of employment shall be in Goleta, California,
although Executive understands and agrees that he may be required to travel from
time to time for business reasons.

Section 4. Compensation. During the Term of Employment, Executive shall be
entitled to the following compensation:

(a) Base Salary. Commencing as of the Effective Date Executive shall be paid an
annualized Base Salary of $340,000 (the “Base Salary”), payable in accordance
with the regular payroll practices of the Company.  The Base Salary shall be
subject to annual review, based on both Executive and Company performance.

(b) Annual Bonus.

Executive is eligible for a discretionary annual performance bonus award (the
“Annual Bonus”), determined pursuant to the Company’s Management Incentive Plan
(the “MIP”), as may be modified by the Company. Executive’s initial target
Annual Bonus is 40% of Executive’s Base Salary (the “Bonus Target”), and the
Bonus Target for 2020 will be pro-rated based on the fraction obtained by
dividing (x) the number of days during the period beginning on the Effective
Date and ending on December 31, 2020, by (y) 366.  

The actual Annual Bonus payable shall be between 0% of the Target Bonus and the
maximum percentage of the Target Bonus set forth in the MIP (which, for 2020,
will be 200% of the Target Bonus), with specific financial targets for the MIP.
To the extent that such targets are financial and quantifiable, such Annual
Bonus is payable on a sliding scale as set forth in the MIP. The Annual Bonus,
or installments thereof, is earned as of the end of any applicable fiscal year,
provided all relevant targets and conditions have been met, and paid to
Executive following the annual audit for such fiscal year at such time as annual
bonuses are paid to other senior executives of the Company, as discussed more
fully in the MIP.  The eligibility for and payment of any bonus under the MIP is
subject to the terms and conditions of the MIP, which are at the discretion of
the Company.  

(c) Company Equity Awards.

(i) Subject to the approval of the Compensation, Nominating and Governance
Committee (the “Committee”), Executive will be granted an award of restricted
stock units (“RSUs”) having an approximate grant date value equal to $700,000. 
The number of RSUs shall be calculated on the closing price per share of the
Company’s common stock as of the date of grant.  The RSUs vest over four years
based on satisfaction of time and service-based requirements as follows: 25%
will vest on the first anniversary of the vesting commencement date (as
determined by the Committee) and 1/16th of the RSUs will vest every three months
thereafter on the same day of the month, subject to Executive continuing to be a
service provider to the Company through each such date.  The RSUs will be
subject to the terms and conditions of the Company’s 2014 Equity Incentive Plan
and form of RSU agreement (collectively, the “Stock Agreements”), in each case,
which will be made available to Executive following the date the RSUs are
granted.

(ii) Subject to the approval of the Committee, Executive will also be eligible
for annual equity awards beginning in 2021 having an expected grant date value
of between $400,000 and $500,000 with vesting based on the same terms and
conditions as the annual equity awards made to the Company’s similarly situated
executives.  

(d) Relocation and Temporary Living Reimbursement. The Company will pay or
otherwise reimburse Executive for: (i) reasonable moving expenses incurred by
Executive and his immediate family for the packing, loading, insuring, and
transferring household goods and furnishings during their relocation from
Executive’s primary residence in the Menlo Park, California area to the Goleta,
California area, plus up to sixty days of storage for such items, (ii)
reasonable costs for Executive to move himself and his spouse from the Menlo
Park, California area to the Goleta, California area (i.e., mileage
reimbursement for one vehicle, shipping costs for one vehicle, and up to one

 

 

Page 4 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

night of lodging and reasonable meal expenses), (iii) reasonable costs for up to
two house-hunting trip to the Goleta, California area (i.e., mileage
reimbursement and up to three nights of lodging expenses, and reasonable meal
expenses for Executive and his spouse) that are incurred before the first
anniversary of the Effective Date), (iv) the closing costs on the purchase of a
new personal home in the Goleta, California area (including loan origination and
inspections fees, but excluding points and realtor fees) during the first year
following the Effective Date, and (v) reasonable temporary housing expenses for
a furnished one-bedroom apartment in the Goleta, California area for Executive
for up to 60 days, which must be incurred on or before the first anniversary of
the Effective Date.  All reimbursement requests made pursuant to this section
must be submitted within 60 days of the date they are incurred, and are subject
to the Company’s reimbursement policy, including appropriate substantiation for
any such requests.  In addition, within 30 days of the Start Date, the Company
will pay Executive (i) a lump sum payment of $5,000 for miscellaneous moving
expenses and (ii) a $50,000 relocation bonus, less applicable withholdings (the
“Relocation Bonus”).   All payments and reimbursements, with the exception of
the Relocation Bonus, will be grossed up for applicable taxes upon payment or
reimbursement to Executive.  If, prior to the second anniversary of the Start
Date, Executive’s employment is terminated by the Company for Cause or by
Executive voluntarily without Good Reason, Executive agrees to refund the
Company the gross amount of all payments or reimbursements made under this
paragraph within 60 days of the termination date.  

Section 5. Executive Benefits.

During the Term of Employment, Executive shall be entitled to participate in
health, insurance, retirement and other benefits provided to other
similarly-situated executives of the Company, including the same number of
holidays, sick days and other benefits as are generally allowed to such
executives of the Company in accordance with the Company policy in effect from
time to time. Executive initially will be entitled to accrue paid time off
(“PTO”) at a rate equal to 17 days per year to be taken in accordance with the
Company’s PTO policy, with the timing and duration of specific days off mutually
and reasonably agreed to by the parties. After Executive’s first full year of
service, Executive’s PTO accrual rate will increase at a rate equal to one
additional day per year for each of the next ten years of service up to a
maximum accrual rate equal to 27 days of PTO per year.  Executive initially will
be entitled to voluntary time off for community service (“VTO”) for 1 day per
year to be taken in accordance with the Company’s VTO policy, with the timing of
specific days off mutually and reasonably agreed to by the parties.

 

Section 6. Key-Man Insurance.

At any time during the Term of Employment, the Company shall have the right to
insure the life of Executive for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Executive shall have no interest in any
such policy, but agrees to cooperate with the Company in taking out such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Executive by any such
documents.

Section 7. Payment and Reimbursement of Business Expenses.

Executive is authorized to incur reasonable business expenses in carrying out
his duties and responsibilities under this Agreement and the Company shall pay,
or if Executive shall have paid, shall promptly reimburse Executive for any and
all such reasonable business expenses for business, entertainment, promotion,
professional association dues and travel incurred by Executive in connection
with carrying out the business of the Company, subject to documentation and the
other limitations and requirements under the Company’s policy, as in effect from
time to time, and subject to the consent of the CEO.

Section 8. Termination of Employment.

(a) General. The Term of Employment shall terminate upon the earliest to occur
of (i) Executive’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, or (iv) a termination by
Executive with or without Good Reason. Upon any termination of Executive’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Executive,

 

 

Page 5 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company (collectively, the “Board
Resignation”). The payment hereunder of any deferred compensation (within the
meaning of Section 409A of the Code) upon a termination of employment shall not
be paid to Executive until such time as Executive has undergone a “separation
from service” as defined in Treas. Reg. 1.409A-1(h) (the “Separation from
Service”).

(b) Termination due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Company may terminate Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Executive’s receipt of written notice of such termination. In
the event Executive’s employment is terminated due to his death or Disability,
Executive or his estate or his beneficiaries, as the case may be, shall be
entitled to:

(i) The Accrued Obligations; and

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year, which has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company.

 

Following such termination of Executive’s employment by the reason of death or
Disability, except as set forth in this Section 8(b), Executive shall have no
further rights to any compensation or any other benefits under this Agreement or
otherwise.

(c) Termination by the Company for Cause.

(i) The Company may terminate Executive’s employment at any time for Cause,
effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any termination for Cause which is
described in clause (iv) of Section 1(e) or, to the extent capable of being
cured (as determined by the Company in its discretion), clause (v) of Section
1(e) above, Executive shall be given not less than ten (10) days written notice
by the CEO of the intention to terminate his employment for Cause, such notice
to state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination for Cause is based, and
such termination shall be effective at the expiration of such ten (10) day
notice period unless Executive has fully cured such acts or failure or failures
to act that give rise to Cause during such period to the satisfaction of the
Company.

(ii) In the event the Company terminates Executive’s employment for Cause, he
shall be entitled only to the Accrued Obligations. Following such termination of
Executive’s employment for Cause, except as set forth in this Section 8(c)(ii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement or otherwise.

(d) Termination by the Company without Cause Unrelated to a Change of Control.
The Company may terminate Executive’s employment at any time without Cause,
effective upon Executive’s receipt of written notice of such termination. In the
event Executive’s employment is terminated by the Company without Cause (other
than due to death or Disability) outside of the Change of Control Period,
subject to the conditions set forth under Sections 8(h) and Section 13 below,
Executive shall be entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect to any completed fiscal year which has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company;

(iii) Continuation of payment of Base Salary during the Severance Term, payable
in accordance with the Company’s regular payroll practices, it being agreed that
each installment of Base Salary payable hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code; and

(iv) Continuation, during the period of time permitted under the Consolidated
Omnibus Budget Reconciliation Act of 1986 (the “COBRA Period”), of the medical
benefits provided to Executive and his covered dependents under the Company’s
health plans in effect as of the date of such termination, it being understood
and agreed that Executive shall be required to pay that portion of the cost of
such medical

 

 

Page 6 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

benefits as Executive was required to pay (including through customary
deductions from Executive’s paycheck) as of the date of Executive’s termination
of employment with the Company. Notwithstanding the foregoing, the Company’s
obligation to provide such continuation of benefits shall terminate prior to the
expiration of the COBRA Period in the event that Executive becomes eligible to
receive any such or similar benefits while employed by or providing service to,
in any capacity, any other business or entity during the COBRA Period.

Notwithstanding anything in this Section 8(d)(iv) to the contrary, if the
Company determines, in its sole discretion, that it cannot provide the foregoing
benefit related to COBRA premiums without potentially violating, or being
subject to an excise tax under, applicable law (including, without limitation,
Section 2716 of the Public Health Service Act, the Patient Protection and
Affordable Care Act, and the Health Care and Education Reconciliation Act of
2010), the Company will in lieu thereof provide to Executive a taxable monthly
payment, payable on the last day of a given month (except as provided by the
following sentence), in an amount equal to the portion of the monthly COBRA
premium that Executive would be required to pay to continue the group health
coverage for Executive and his eligible dependents at coverage levels in effect
immediately prior to Executive’s termination (which amount will equal the excess
of the full monthly COBRA premium cost Executive would be required to pay and
the monthly medical premium costs that Executive was required to pay as of
immediately prior to the date of Executive’s termination of employment with the
Company), which payments will be made regardless of whether Executive or his
eligible dependents elect COBRA continuation coverage on the first payroll date
following Executive’s termination of employment (subject to any delay as may be
required by Section 13 of this Agreement) and will end on the earlier of (x) the
date upon which Executive obtains other employment or (y) the end of the COBRA
Period. For the avoidance of doubt, the taxable payments in lieu of COBRA
subsidies may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.

If, during or prior to the Severance Term, Executive obtains alternative
employment, the payments and benefits described in clauses (ii), (iii), and (iv)
above will discontinue on the first day of such employment.  Executive agrees to
provide notice to the Company of such alternative employment within five (5)
business days after accepting an offer for such new employment.

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), and (iv) above shall immediately terminate, and the Company shall
have no further obligations to Executive with respect thereto, in the event that
Executive breaches any provision of Section 9 hereof or the terms of the
Confidentiality Agreement. Following such termination of Executive’s employment
by the Company without Cause, except as set forth in this Section 8(d),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement or otherwise.

(e) Termination by Executive with Good Reason Unrelated to a Change of Control.
Executive may terminate his employment with Good Reason by providing the Company
thirty (30) days’ written notice setting forth in reasonable specificity the
event that constitutes Good Reason, which written notice, to be effective, must
be provided to the Company within thirty (30) days of the occurrence of such
event. During such thirty (30) day notice period, the Company shall have a cure
right (if curable), and if not cured within such period, Executive’s termination
will be effective upon the expiration of such cure period, and, if such
termination occurs outside of the Change of Control Period, Executive shall be
entitled to the same payments and benefits as provided in Section 8(d) above for
a termination by the Company without Cause, subject to the same conditions on
payment and benefits as described in Section 8(d) above. Following such
termination of Executive’s employment by Executive with Good Reason, except as
set forth in this Section 8(e), Executive shall have no further rights to any
compensation or any other benefits under this Agreement or otherwise.

(f) Termination by Company without Cause or by Executive with Good Reason in
Connection with a Change of Control. In the event Executive’s employment is
terminated by the Company without Cause (other than due to death or Disability)
or Executive terminates his employment with Good Reason (by providing thirty
(30) days written notice to the Company and with such cure period as described
in subsection 8(e), above) during the Change of Control Period, Executive shall
be entitled to the same payments and benefits as described in Section 8(d)
above,

 

 

Page 7 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

provided, however, that payment of Executive’s Base Salary shall continue
through the Change of Control Severance Term, rather than the Severance Term.
Such continuing payments shall be payable in accordance with the Company’s
regular payroll practices, it being agreed that each installment of Base Salary
payable hereunder shall be deemed to be a separate payment for purposes of
Section 409A of the Code. Any such payments or benefits shall also be subject to
the same conditions described in Section 8(d) above. Any payments or benefits
previously made to Executive under Section 8(d) or 8(e) above, shall offset the
payments and benefits due to Executive under this Section 8(f), if any.

(g) Termination by Executive without Good Reason. Executive may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Executive under this Section 8(g), Executive shall be entitled only to the
Accrued Obligations. In the event of termination of Executive’s employment under
this Section 8(g), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination and still have it treated as
a termination without Good Reason. Following such termination of Executive’s
employment by Executive without Good Reason, except as set forth in this Section
8(g), Executive shall have no further rights to any compensation or any other
benefits under this Agreement or otherwise.

(h) Conditions Precedent.  Any severance payments and post-employment benefits
(other than the Accrued Obligations), in each case, as applicable, contemplated
by Sections 8(b), (d), (e), and (f) above are conditional on Executive: (i)
continuing to comply with the terms of this Agreement and the Confidentiality
Agreement (as defined above); and (ii) Executive executing and not revoking a
Separation Agreement, including a general release of claims, in favor of the
Company, substantially in the form attached as Exhibit A (which may be revised
based on changes in the law and as determined by the Company), and such release
becoming effective within 60 days following Executive’s Separation from Service
(as defined above); and (iii) the effectuating the Board Resignation (as
discussed above).  The severance benefits will be paid and/or provided in
installments immediately beginning on the first payroll date after the 60th day
following your Separation from Service, provided the Separation Agreement
becomes effective and other conditions precedent have been met, and will
continue to be paid thereafter, if applicable, based on the Company’s regular
payroll schedule.  The payment following the 60th day from your Separation from
Service will include a lump sum of any severance payments that you would have
received on or prior to such date under the original schedule but for the delay
while waiting for the 60th day in compliance with Code Section 409A and the
effectiveness of the release, with the balance of the Severance Benefits being
paid in installments as originally scheduled, if applicable.

 

Section 9. Disclosure of Confidential information; Return of Documents.

(a) Disclosure of Confidential Information. At any time during and after the end
of the Term of Employment, without the prior written consent of the CEO, except
to the extent required by an order of a court having jurisdiction or under
subpoena from an appropriate government agency, in which event, Executive shall
use his best efforts to consult with the CEO prior to responding to any such
order or subpoena, and except as required in the performance of his duties
hereunder, Executive shall not disclose to or use for his individual benefit or
the benefit of any third party any Confidential Information, as further
discussed under the Confidentiality Agreement.

(b) Return of Documents. In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to the Company all of (i) the
property of the Company, and (ii) the documents and data of any nature and in
whatever medium of the Company, and he shall not take with his any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information, as set forth in more
detail under Section 5 of the Confidentiality Agreement.

Section 11. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.

 

 

Page 8 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

 

Section 12. Set Off; Mitigation.

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to the Company or its affiliates.
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment or otherwise and,
except as provided in Section 8(d) hereof, the amount of any payment provided
for pursuant to this Agreement shall not be reduced by any compensation earned
as a result of Executive’s other employment or otherwise.

Section 13. Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Code (as defined
below) Section 409A, and the final regulations and any guidance promulgated
thereunder (“Section 409A”) (together, the “Deferred Payments”) will be paid or
otherwise provided until Executive has a Separation from Service.

(b) Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
Separation from Service, or, if later, such time as required by Section 13(c).
Except as required by Section 13(c), and as discussed under Section 8(h), any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence will be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that are payable within the first six (6) months following Executive’s
Separation from Service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s Separation from Service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s Separation from Service, but prior to the
twelve (12) month anniversary of the Separation from Service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(d) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of subsection (a)
above.

(e) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary Separation from Service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of subsection (a) above.

(f) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

 

Page 9 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

(g) For purposes of this Agreement, “Section 409A Limit” will mean two (2) times
the lesser of: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during Executive’s taxable year preceding
Executive’s taxable year of his Separation from Service as determined under
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which Executive’s Separation from Service occurred.

Section 14. Successors and Assigns; No Third-Party Beneficiaries.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations or interests arising hereunder may be assigned by the
Company without Executive’s prior written consent (which shall not be
unreasonably withheld, delayed or conditioned), to a person or entity other than
an affiliate or parent entity of the Company, or their respective successors or
assigns; provided, however, that, in the event of the merger, consolidation,
transfer or sale of all or substantially all of the assets of the Company with
or to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties and obligations of the Company hereunder, it being agreed that in such
circumstances, the consent of Executive shall not be required in connection
therewith.

(b) Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee or other designee
or, if there be no such designee, to Executive’s estate.

 

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 14(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any person or entity other than the Company and Executive
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.

Section 15. Waiver and Amendments.

Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

Section 16. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction or an arbitrator: (a) the remaining terms and provisions hereof
shall be unimpaired, and (b) the invalid or unenforceable term or provision
hereof shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision hereof.

Section 17. Governing Law.

This Agreement is governed by and is to be construed under the laws of the State
of California, without regard to conflict of laws rules.

Section 18.  ARBITRATION

THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE TERMS OF THIS
AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS ADDRESSED HEREIN, SHALL
BE SUBJECT TO THE ARBITRATION AND DISPUTE RESOLUTION PROCESS DETAILED IN THE
CONFIDENTIALITY AGREEMENT.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE IS
HEREBY WAIVING THE RIGHT TO JURY TRIAL.

 

 

Page 10 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

Section 19. Notices.

(a) Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by Executive to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Executive may be given to Executive personally or may be mailed
to Executive at Executive’s last known address, as reflected in the Company’s
records.

 

(b) Any notice so addressed shall be deemed to be given: (i) if delivered by
hand, on the date of such delivery; (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing; and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

Section 20. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 21. Entire Agreement.

This Agreement and the Confidentiality Agreement, together with any exhibits
attached thereto, constitute the entire understanding and agreement of the
parties hereto regarding the employment of Executive. This Agreement supersedes
all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Agreement.

Section 22. Survival of Operative Sections.

Upon any termination of Executive’s employment, the provisions of Section 8
through Section 24 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 23. Limitation on Payments.

In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section 23,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive’s severance and other benefits will be either:

(a) delivered in full, or

(b) delivered as to such letter extent which would result in no portion of such
severance and other benefits being subject to the excise tax under Section 4999
of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance and other benefits, notwithstanding that all or some portion of such
severance and other benefits may be taxable under Section 4999 of the Code. If a
reduction in the severance and other benefits constituting “parachute payments”
is necessary so that no portion of such severance benefits is subject to the
excise tax under Section 4999 of the Code, the reduction shall occur in the
following order: (1) reduction of the cash severance payments; (2) cancellation
of accelerated vesting of equity awards; and (3) reduction of continued employee
benefits. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of Executive’s equity awards. Notwithstanding the
foregoing,

 

 

Page 11 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

to the extent the Company submits any payment or benefit payable to Executive
under this Agreement or otherwise to the Company’s stockholders for approval in
accordance with Treasury Regulation Section 1.280G-1 Q&A 7, the foregoing
provisions shall not apply following such submission and such payments and
benefits will be treated in accordance with the results of such vote, except
that any reduction in, or waiver of, such payments or benefits required by such
vote will be applied without any application of discretion by Executive and in
the order prescribed by this Section 23.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 23 will be made in writing by an independent firm
(the “Firm”), whose determination will be conclusive and binding upon Executive
and the Company for all purposes. For purposes of making the calculations
required by this Section 23, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Firm such information
and documents as the Firm may reasonably request in order to make a
determination under this Section 23. The Company will bear all costs the Firm
may reasonably incur in connection with any calculations contemplated by this
Section 23.

Section 24. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

Section 25. Protected Activity Not Prohibited.

Executive understands that nothing in this Agreement shall in any way limit or
prohibit him from engaging for a lawful purpose in any Protected Activity.  For
purposes of this Agreement, “Protected Activity” shall mean filing a charge or
complaint, or otherwise communicating, cooperating, or participating with, any
state, federal, or other governmental agency, including the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, and the
National Labor Relations Board. Notwithstanding any restrictions set forth in
this Agreement, Executive understands that he is not required to obtain
authorization from the Company prior to disclosing information to, or
communicating with such agencies, nor is he obligated to advise the Company as
to any such disclosures or communications. Notwithstanding, in making any such
disclosures or communications, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute the Company’s Confidential Information to any parties other
than the relevant government agencies.  Executive further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications, and that any such disclosure without
the Company’s written consent shall constitute a material breach of this
Agreement.  Each of these issues are more fully discussed in the Confidentiality
Agreement.

Section 26. General.

Executive’s employment is made contingent upon a satisfactory background
investigation, credit report and Executive’s ability to provide proof of
identification and authorization to work in the United States, in accordance
with the Immigration and Control Act of 1986.  This offer expires at the close
of business on Wednesday, July 22, 2020. To indicate acceptance, Executive must
sign in the space provided below.

* * *

 

 

 

 

Page 12 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

COMPANY:

 

Inogen, Inc.

 

 

/s/ Scott Wilkinson

By: Scott Wilkinson

Title: President & Chief Executive Officer

 

EXECUTIVE:

 

 

/s/ Arron Retterer

 

By: Arron Retterer

Title: Executive Vice President, Sales

 

 

 

Page 13 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

SEPARATION AGREEMENT

 

 

 

 

Page 14 of 14

 

CALIFORNIA EMPLOYEE VERSION

 

FM-0410 Rev A

 

 

DCR 16-204

 